UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1848


VICTOR RADISI,

                 Plaintiff - Appellant,

          v.

HSBC BANK USA, N.A.; PHH MORTGAGE CORPORATION,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:11-cv-00125-RLV-DCK)


Submitted:   September 27, 2012            Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Radisi, Appellant Pro Se.    Jeffrey Allen Bunda, Jason
Kenneth Purser, SHAPIRO & INGLE LLP, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor    Radisi      appeals      the    district       court’s       order

dismissing    his    fraud   complaint       pursuant       to   Fed.      R.   Civ.    P.

12(b)(1),     (6).     We    have   reviewed         the    record      and     find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            Radisi v. HSBC Bank USA,, N.A., No.

5:11-cv-00125-RLV-DCK        (W.D.N.C.       June    13,    2012).         We   dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials          before    the      court    and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                         2